DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  transmitting or receiving “second” configuration information respectively.
Claims 7, 8, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  transmitting or receiving or detecting of “second” and/or “third” downlink control information respectively.  
Claims 6, 8, 18 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the number of pieces of the second downlink control information" in lines 1-2 and “the same scheduling unit” in line 2;
Claim 8 recites the limitation "the number of pieces of the forth downlink control information" in lines 1-2 and “the same scheduling unit” in line 2;  
Claim 18 recites the limitation "the number of pieces of the forth downlink control information" in lines 1-2 and “the same scheduling unit” in line 2;  
Claim 20 recites the limitation "the number of pieces of the forth downlink control information" in lines 3 and “the same scheduling unit” in line 4;  
There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by XIAO et al PGPUB 2021/0058189.
Re Claims 1, 14, XIAO et al teaches a network device (a configuration apparatus: see figure 22) includes a transceiver 404 (a transmitting unit; receiving unit) and a processor 4022 (a first configuring unit; determining unit) for communicating with a terminal (See figure 22); wherein the processor 4022 configures the terminal to receive a maximum number of PDCCH (multiple physical downlink control channels) [0199, 0206]; the transceiver 404 transmits RRC indicating a configuration information of a search space and CORESET (active BWP) to the terminal whereby based on the received configuration information [0409] detects the multiple pieces of DCI with the maximum number of PDCCH [0410, see figure 16].
Re Claim 2, the processor 4022 (a second configuring unit) configures the maximum number of PDCCH (downlink control channels) respectively for each BWP based on the different SCS [0206].
Re Claims 9, 13, each BWP corresponds to numerology configurations comprising SCS (downlink data channel-related parameter) and CP [0167].
Re Claim 10, each numerology configuration can correspond to USS (equipment specific configuration) and CSS (cell specific configuration) as indicated by the DCI format [0397].
Re Claims 11, 12, each numerology configuration [0168] is associated with CORESET ID in current numerology [0425], where figure 16 teaches BWP 1 and BWP 2 (each numerology) associated with the SCS and CORESET ID for decoding the DCI in the PDCCH. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over XIAO et al PGPUB 2021/0058189 in view of JIANG et al PG PUB 2021/0211908.
Re Claims 3, 4, 15, 16, XIAO et al teaches a maximum of four BWPs can be configured for a serving cell [0203] but fails to explicitly teach “second configuration...used for configuring the terminal…the number of bandwidth parts being not greater than 1.” or “the number of bandwidths part being 1”.
However, TSAI et al teaches the DCI format configured with bandwidth path indicator to indicate at least one candidate BWP based on the number of bits in the bandwidth part indicator field [0069].  When bit is 1 (the number of bandwidth parts being 1), this would have indicated the number of BWP being “not greater than 1” (second configuration information) and when the bit is 2 (third configuration information), would have indicated the number of BWP being “greater than 1”.  
One skilled in the art would have been motivated to have included the bandwidth path indicator field with the number of bits into the DCI format in XIAO et al to ensure the right number of BWP(s) to be monitored to conserve battery life at the terminal.  
Therefore, it would have been obvious to one skilled in the art to have combined the teachings.
Re Claims 5, 17, JIANG et al teaches the bit length of the bandwidth part indicator field can be “0” in the DCI [0069].
Claims 6, 18 are rejected under 35 U.S.C. 103 as being unpatentable over XIAO et al PGPUB 2021/0058189 in view of JIANG et al PG PUB 2021/0211908 as applied to Claim 1 above and further in view of HONG et al PG PUB PG PUB 2019/0393987.
Re Claims 6, 18, XIAO et al in view of JIANG et al teaches the processor (a same scheduler) and based on bandwidth part indicator field(s) indicating greater than 1, transmitting the number of PDCCH (the number of pieces of DCI) but fails to explicitly teach “a number of pieces of the second DCI…the same scheduling unit being identical,”.  However, HONG et al teaches a system supporting carrier aggregation [0077], analogous to multi-TRP of instant application, and Multi-stage DCI to signal downlink control information to the WTRU [0111] by delivering the contents of the downlink control information in multi-stages to reduce false alarm rate in decoding the DCI [0111, 0112, 0143].  By combining the teachings, when the amount of downlink control information does not fit in a single DCI, the “same” processor (scheduler) in XIAO would have divided the downlink control information into multi-stages (a number of pieces of a second DCI) to enable decoding of the downlink control information when resources are not available for transmitting in the single DCI.  One skilled in the art would have been motivated to reduce the false alarm rate in decoding the DCI.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/           Primary Examiner, Art Unit 2472